                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
WK:ADW                                            271 Cadman Plaza East
F. #2020R00142                                    Brooklyn, New York 11201

                                                  August 13, 2020

By ECF and Email

Gordon Mehler, Esq.
Mehler Law PLLC
747 Third Avenue, 32nd Floor
New York, New York 10017

              Re:    United States v. Keith Levy
                     Criminal Docket No. 20-87 (RPK)

Dear Mr. Mehler:

              Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the
government hereby provides additional discovery with respect to the above-referenced
matter. This disclosure supplements the government’s earlier disclosure under cover of letter
dated March 5, 2020 and May 8, 2020. The government renews its request for reciprocal
discovery from the defendant.

             The enclosed contains video recordings taken by surveillance cameras located
at 15 Second Avenue in Brooklyn, New York on January 24, 2020, Bates-numbered
LEVY000141 – LEVY000144.

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:     /s/ Andrew D. Wang
                                                  Andrew D. Wang
                                                  Assistant U.S. Attorney
                                                  (718) 254-6311

Enclosures

cc:    Clerk of the Court (RPK) (by ECF) (without enclosures)
